DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. Patent No. 9,661,761).
Regarding to claim 1, Lin teaches an arrangement, comprising:
a central carrier structure having a front side and a back side (Fig. 3F, element stack 10/22);
a first layer stack having a first surface structure made of another material than the interior of the first layer stack and covered by a first release layer which is attached to the front side (Fig. 3F, column 8, lines 47, lines 63-64, first layer stack, which is stack L above carrier 10, having first surface structure 110 made of resin, which is another material than the interior of the first layer stack, and covered by a first release layer 26 which is attached to the front side of carrier 10); and
a second layer stack covered by a second release layer which is attached to the back side (Fig. 3F, column 8, lines 47, lines 63-64, second layer stack, which is stack L below carrier 10, covered by a second release layer 26 which is attached to the back side).
Regarding to claim 2, Lin teaches at least one of the following features: the first layer stack is a laminated layer stack (Figs. 3A-F); the second layer stack is a laminated layer stack; the first surface structure is a first solder mask.
Regarding to claim 3, Lin teaches the second layer stack has a second surface structure made of another material than the interior of the second layer stack and covered by the second release layer (Fig. 3F, column 8, lines 47, lines 63-64, second layer stack, which is stack L below carrier 10, having second surface structure 110 made of resin, which is another material than the interior of the second layer stack and covered by a second release layer 26).
Regarding to claim 4, Lin teaches at least one of the following features:
the second surface structure is a second solder mask;
the second layer stack having the second surface structure covered by the second release layer comprises at least one second component carrier,
wherein in particular the at least one second component carrier has a symmetrical stack portion facing the central carrier structure, wherein more particularly the at least one second component carrier has an asymmetrical stack portion spaced with respect to the central carrier structure by the symmetrical portion;
the second surface structure is a patterned layer (Fig. 3F);
the second layer stack has a further second surface structure on an opposing stack side compared to the second surface structure,
wherein in particular the further second surface structure is a solder mask.
Regarding to claim 5, Lin teaches the at least one of the first layer stack and the second layer stack is a symmetrical stack or an asymmetrical stack (Fig. 3F, asymmetrical stack).
Regarding to claim 6, Lin teaches the first layer stack having the first surface structure covered by the first release layer comprises at least one first component carrier (column 10, lines 32-35), wherein in particular the at least one first component carrier has a symmetrical stack portion facing the central carrier structure (Fig. 3F), wherein more particularly the at least one first component carrier has an asymmetrical stack portion spaced with respect to the central carrier structure by the symmetrical stack portion (Fig. 3F).
Regarding to claim 9, Lin teaches at least one of the following features: the first surface structure is a patterned layer; at least one of the first release layer and the second release layer is a continuous layer (Fig. 3F, layer 26 is a continuous layer); the first layer stack has a further first surface structure on an opposing stack side compared to the first surface structure, wherein in particular the further first surface structure is a solder mask.
Regarding to claim 10, Lin teaches a method of manufacturing component carriers, comprising (the method steps are not claimed to impart in a specific order):
providing a first layer stack having a first surface structure made of another material than the interior of the first layer stack (Fig. 3E, column 8, lines 47, lines 63-64, first layer stack, which is the stack above layer 10, having a first surface structure 110 made of resin, which is another material than the interior of the first layer stack);
connecting the first surface structure of the first layer stack to a front side of a central carrier structure with a first release layer in between (Fig. 3E, the first surface structure 110 of the first layer stack is connected to front side of a central carrier structure 10 with first release layer 26 in between); and
connecting a second layer stack to a back side of the central carrier structure with a second release layer in between (Fig. 3E, second layer stack, the stack below layer 10, is connected to a back side of the central carrier structure 10 with second release layer 26 in between).
Regarding to claim 11, Lin teaches providing a first solder mask as the first surface structure (Fig. 3J, resin 110 acts as solder mask).
Regarding to claim 12, Lin teaches providing the second layer stack with a second surface structure made of another material than the interior of the second layer stack (Fig 3E, providing second layer stack, the stack below layer 10, with a second surface structure 110 made of resin, which is another material than the interior of the second layer stack); and connecting the second surface structure of the second layer stack to the second release layer (Fig. 3E).
Regarding to claim 13, Lin teaches providing a second solder mask as the second surface structure (Fig. 3J, resin 110 acts as solder mask).
Regarding to claim 14, Lin teaches after said connecting to the central carrier structure, connecting at least one further layer structure to each exposed main surface of the first layer stack and the second layer stack (Fig. 3F, element 150); and thereafter detaching the first layer stack from the central carrier structure at the first release layer to thereby obtain at least one first asymmetric component carrier and detaching the second layer stack from the central carrier structure at the second release layer to thereby obtain at least one second asymmetric component carrier (Fig. 3G).
Regarding to claim 16, Lin teaches covering at least part of exposed electrically conductive surface portions, which are not covered with the first surface structure of a main surface of the first layer stack, which main surface is partially covered with the first surface structure, with a first surface finish (Figs. 3G-H).
Regarding to claim 17, Lin teaches covering at least part of exposed electrically conductive surface portions of an opposing other main surface of the first layer stack with a further first surface finish (column 13, lines 40-44).
Regarding to claim 18, Lin teaches covering at least part of exposed electrically conductive surface portions, which are not covered with the second surface structure of a main surface of the second layer stack, which main surface is partially covered with the second surface structure, with a second surface finish (Figs. 3G-H, first and second stacks receive similar continuing processes after being separated), wherein in particular the method comprises covering at least part of exposed electrically conductive surface portions of an opposing other main surface of the second layer stack with a further second surface finish (column 13, lines 40-44).
Regarding to claim 19, Lin teaches a component carrier with a layer stack, the component carrier comprising:
a symmetrical stack portion (Fig. 3J, please see the attached figure with annotations);
an asymmetrical stack portion on one side of the symmetrical stack portion (Fig. 3J, please see the attached figure with annotations);
a solder mask and a surface finish on a main surface of the symmetrical stack portion (Fig. 3J, please see the attached figure with annotations, resin 110 acts as solder mask);
a further solder mask and a further surface finish on an opposing main surface of the asymmetrical stack portion (Fig. 3J, please see the attached figure with annotations);
wherein at least one material property is different between the solder mask and the further solder mask (layers 110 and 150 are different materials) and/or at least one material property is different between the surface finish and the further surface finish.

    PNG
    media_image1.png
    613
    1739
    media_image1.png
    Greyscale

Regarding to claim 20, Lin teaches at least one of the following features:
wherein the at least one material property being different between the solder mask and the further solder mask is a curing rate (layers 110 and 150 are different materials this have different curing rate);
wherein the solder mask has a higher curing rate than the further solder mask;
wherein the at least one material property being different between the surface finish and the further surface finish is a material composition;
wherein the surface finish comprises or consists of Electroless Nickel Immersion Gold;
wherein the further surface finish comprises or consists of Electroless Nickel Immersion Palladium Immersion Gold;
a component embedded in the symmetrical stack portion;
wherein an outermost electrically conductive layer structure at an exposed main surface of the asymmetrical stack portion has a larger thickness than an outermost electrically conductive layer structure at an exposed main surface of the symmetrical stack portion.
Claims 1-5, 7-10, 12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teh et al. (U.S. Patent No. 8,937,382).
Regarding to claim 1, Teh teaches an arrangement, comprising:
a central carrier structure having a front side and a back side (Fig. 9, element 106);
a first layer stack having a first surface structure made of another material than the interior of the first layer stack and covered by a first release layer which is attached to the front side (Fig. 9, the structure above carrier 106, first surface structure 110 made of photoresist, which is another material than the interior 152 of the first layer stack and covered by a first release layer 104 which is attached to the front side of carrier 106); and
a second layer stack covered by a second release layer which is attached to the back side (Fig. 9, the structure below carrier 106, covered by a second release layer 104’ which is attached to the back side of carrier 106).
Regarding to claim 2, Teh teaches at least one of the following features: the first layer stack is a laminated layer stack (column 3, lines 3-8); the second layer stack is a laminated layer stack; the first surface structure is a first solder mask.
Regarding to claim 3, Teh teaches the second layer stack has a second surface structure made of another material than the interior of the second layer stack and covered by the second release layer (Fig. 9, the second layer stack has a second surface structure 110’ made of photoresist, which is another material than the interior 152’ of the second layer stack and covered by the second release layer 104’).
Regarding to claim 4, Teh teaches at least one of the following features:
the second surface structure is a second solder mask;
the second layer stack having the second surface structure covered by the second release layer comprises at least one second component carrier (Fig. 9, the second layer stack, having the second surface structure covered by the second release layer 104’, comprises at least one second component carrier to carry component 142),
wherein in particular the at least one second component carrier has a symmetrical stack portion facing the central carrier structure, wherein more particularly the at least one second component carrier has an asymmetrical stack portion spaced with respect to the central carrier structure by the symmetrical portion;
the second surface structure is a patterned layer;
the second layer stack has a further second surface structure on an opposing stack side compared to the second surface structure,
wherein in particular the further second surface structure is a solder mask.
Regarding to claim 5, Teh teaches the at least one of the first layer stack and the second layer stack is a symmetrical stack or an asymmetrical stack (Fig. 9, symmetrical stack).
Regarding to claim 7, Teh teaches at least one component is embedded in at least one of the first layer stack and the second layer stack (Fig. 9, elements 142/142’).
Regarding to claim 8, Teh teaches at least one of the following features:
a ratio between a length of the at least one embedded component and a length of a component carrier of the first layer stack or the second layer stack, to which component carrier said at least one embedded component belongs, is larger than 0.3;
said at least one component is embedded in a single core of at least one of the first layer stack and the second layer stack (Fig. 9, component 142 is embedded in a single core).
Regarding to claim 9, Teh teaches at least one of the following features: the first surface structure is a patterned layer; at least one of the first release layer and the second release layer is a continuous layer (Fig. 9, 104 is a continuous layer); the first layer stack has a further first surface structure on an opposing stack side compared to the first surface structure, wherein in particular the further first surface structure is a solder mask.
Regarding to claim 10, Teh teaches a method of manufacturing component carriers, comprising:
providing a first layer stack having a first surface structure made of another material than the interior of the first layer stack (Fig. 9, first layer stack, which is the stack above layer 106, having a first surface structure 110 made of photoresist, which is another material than the interior of the first layer stack);
connecting the first surface structure of the first layer stack to a front side of a central carrier structure with a first release layer in between (Fig. 9, the first surface structure of the first layer stack is connected to front side of a central carrier structure 106 with first release layer 104 in between); and
connecting a second layer stack to a back side of the central carrier structure with a second release layer in between (Fig. 9, second layer stack, the stack below layer 106, is connected to a back side of the central carrier structure 106 with second release layer 104’ in between).
Regarding to claim 12, Teh teaches
providing the second layer stack with a second surface structure made of another material than the interior of the second layer stack (Fig. 9, the second layer stack with a second surface structure 110’ made of photoresist which is another material than the interior of the second layer stack); and
connecting the second surface structure of the second layer stack to the second release layer (Fig. 9, the second surface structure of the second layer stack is connected to the second release layer 104’).
Regarding to claim 15, Teh teaches at least one of the following features:
wherein the method comprises embedding a first component in the first layer stack (Fig. 9, element 142);
wherein the method comprises embedding a second component in the second layer stack.
Regarding to claim 16, Teh teaches covering at least part of exposed electrically conductive surface portions, which are not covered with the first surface structure of a main surface of the first layer stack, which main surface is partially covered with the first surface structure, with a first surface finish (Fig. 9, element 172).
Regarding to claim 17, Teh teaches covering at least part of exposed electrically conductive surface portions of an opposing other main surface of the first layer stack with a further first surface finish (Fig. 9, element 172).
Regarding to claim 18, Teh teaches covering at least part of exposed electrically conductive surface portions, which are not covered with the second surface structure of a main surface of the second layer stack, which main surface is partially covered with the second surface structure, with a second surface finish, wherein in particular the method comprises covering at least part of exposed electrically conductive surface portions of an opposing other main surface of the second layer stack with a further second surface finish (Fig. 9, element 172’).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828